Citation Nr: 0324489	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  99-17 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a chronic right lower 
extremity disability, to include a right foot infection and 
right leg cellulitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from June 1964 to 
March 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans Louisiana.  


REMAND

In August 2002 and March 2003, the Board conducted its own 
development in this matter pursuant to 38 C.F.R. 
§ 19.9(a)(2).  Pursuant to the August 2002 development 
request, the Board asked for private medical records 
identified by the veteran and a VA examination with an 
opinion regarding the etiology of the veteran's right lower 
extremity disability.  Accordingly, a VA examination was 
provided in December 2002.  In December 2002, the veteran 
submitted a VA authorization and consent to release 
information, VA Form 21-4142, regarding private medical 
records for treatment of his right lower extremity:  clinical 
records and X-ray films of Roland S. Waguespack, M.D. and St. 
Phillips Clinic dated in March 1999, November 1999, and 
August 2001; records from Our Lady of the Lake Regional and 
Medical Center during the period of March 1999 to April 1999.  
In addition, the veteran indicated that he had received 
medical treatment from a VA medical center in 2000.  The 
complete private medical records and VA medical records 
identified by the veteran were not obtained.  Therefore, in 
March 2003, the Board issued another development request for 
those records.  However, the records still have not been 
obtained and associated with the veteran's claims file.  
Pursuant to a recent decision by the Federal Circuit Court of 
Appeals, the case must be remanded to the RO for completion 
of this development and review of evidence obtained as a 
result of Board development in the first instance.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  



Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should request and obtain the 
following medical records:  (1) the 
complete clinical records and X-ray films 
of Roland S. Waguespack, M.D., and St. 
Philips Clinic, 1108 St. James Street, 
Vacherie, LA 70090, for treatment of the 
veteran's chronic right lower extremity 
disability to include a right foot 
infection and abscess and right leg 
cellulites dated in March and November 
1999 and August 2001; (2) hospital 
summaries and complete inpatient 
treatment records of the veteran's 
chronic right lower extremity disability 
to include a right foot infection and 
abscess and right leg cellulites from Our 
Lady of the Lake Regional Medical Center, 
Baton Rouge, LA during the period of 
March to April 1999.  The veteran 
provided a VA authorization and consent 
to release form in December 2002 for 
those records.  

2.  In an authorization and consent to 
release form, the veteran indicated that 
he had received treatment from a VA 
medical facility in 2000.  Ask the 
veteran to identify that hospital. Then 
obtain all notes, discharge summaries, 
consults, lab findings, and imaging 
reports (e.g., x-rays) dated in 2000 from 
that facility.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  

4.  Thereafter, the Ro should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the RO should 
readjudicate the claim for service 
connection for a chronic right lower 
extremity disability, to include a right 
foot infection and right leg cellulitis.  

6.  If the claim remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no further action until he is further informed.  
The purpose of this REMAND is to obtain additional medical 
information and to accord due process.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




